           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 1 of 9




 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     SHIMON MOALEM,                                  )
 4                                                   )
                         Plaintiff,                  )        Case No.: 2:18-cv-02341-GMN-NJK
 5
           vs.                                       )
 6                                                   )                    ORDER
     INTERNATIONAL SPA ASSOCIATION,                  )
 7                                                   )
                         Defendant.                  )
 8

 9         Pending before the Court is Defendant International SPA Association’s (“Defendant’s”)
10   Second Motion for Summary Judgment, (ECF No. 33). Plaintiff Shimon Moalem (“Plaintiff”)
11   filed a Response, (ECF No. 35), and Defendant filed a Reply, (ECF No. 36). For the reasons
12   discussed below, the Court GRANTS Defendant’s Motion.
13   I.    BACKGROUND
14         This case arises from Plaintiff’s allegation that Defendant’s employees unjustifiably
15   removed Plaintiff’s employees from a trade show, directing a religious and ethnic slur at
16   Plaintiff in the process. (See generally Am. Compl. ECF No. 23). Plaintiff owns and operates
17   Shimi Sales Training LLC, d/b/a Forever Young (“Forever Young”), a skincare company. (See
18   Exhibitor Agreement, Ex. A to Def.’s Mot. Summ. J. (“MSJ”), ECF No. 33-1). Forever Young
19   executed an online booth contract (the “Agreement”) to become an exhibitor at Defendant’s
20   2018 ISPA Conference Expo (the “Expo”) in Phoenix, Arizona. (Id.). The Agreement
21   contained a “no cash and carry policy,” (the “Policy”) which prohibited exhibitors from
22   receiving payment or delivering their products within the Expo. (Id.). The parties dispute
23   whether Forever Young violated the Policy by selling its products at the Expo. (Moalem Aff.
24   ¶ 6, Ex. 1 to Pl.’s MSJ Resp. (“Resp.”), ECF No. 35); (Security Incident Report, Ex. C to MSJ,
25   ECF No. 33-3).


                                                Page 1 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 2 of 9




 1          This suit concerns the events that transpired after Forever Young’s alleged product sales
 2   at the Expo. Defendant alleges that, after multiple members of its staff witnessed Forever
 3   Young’s employees violating the Policy, Defendant’s representatives ordered Forever Young to
 4   stop selling its products on the Expo floor. (See Security Incident Report, Ex. C to MSJ);
 5   (Ducker Decl. ¶ 5, Ex. E to MSJ, ECF No. 33-5); (McNees Decl. ¶ 5, Ex. F to MSJ, ECF No.
 6   33-6). After Forever Young allegedly ignored the warning, the contracted head of security for
 7   the event, a representative from the Phoenix Convention Center, and two of Defendant’s
 8   employees asked Forever Young to leave the Expo. (Security Incident Report, Ex. C to MSJ).
 9   Defendant alleges that after thirty minutes of Forever Young’s refusal to comply, Forever
10   Young’s employees were escorted from the event. (See Id.). Plaintiff alleges that Defendant’s
11   employees singled out Plaintiff’s employees because of Plaintiff’s religion and national origin,
12   allegedly expressing during the dispute that, “Israelis and Jew [sic] always cause a problem.”
13   (Moalem Aff. ¶ 6, Ex. 1 to Resp.); (Am. Compl. ¶¶ 12, 21, 31). Defendant denies that anyone
14   at the scene used the alleged slur. (See Ducker Decl. ¶ 7, Ex. E to MSJ); (McNees Decl. ¶ 7, Ex.
15   F to MSJ). Plaintiff was not physically present at the Expo, but his employees had him on the
16   phone during the conflict. (Moalem Aff. ¶ 6, Ex. 1 to Resp.).
17          Plaintiff’s Amended Complaint raises claims for: (1) Defamation (Slander Per Se), (Am.
18   Compl. ¶¶ 17–27); (2) Breach of the Covenant of Good Faith and Fair Dealing, (Id. ¶¶ 28–37);
19   and (3) Interference with Prospective Business Opportunities, (Id. ¶¶ 38–42). Defendant now
20   moves for summary judgment. (See MSJ, ECF No. 33).
21   II.    LEGAL STANDARD
22          The Federal Rules of Civil Procedure provide for summary adjudication when the
23   pleadings, depositions, answers to interrogatories, and admissions on file, together with the
24   affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant
25   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that


                                                 Page 2 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 3 of 9




 1   may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 2   A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable jury to
 3   return a verdict for the nonmoving party. Id. “Summary judgment is inappropriate if
 4   reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict
 5   in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th
 6   Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A
 7   principal purpose of summary judgment is “to isolate and dispose of factually unsupported
 8   claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
 9          In determining summary judgment, a court applies a burden-shifting analysis. “When
10   the party moving for summary judgment would bear the burden of proof at trial, it must come
11   forward with evidence which would entitle it to a directed verdict if the evidence went
12   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
13   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
14   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
15   contrast, when the nonmoving party bears the burden of proving the claim or defense, the
16   moving party can meet its burden in two ways: (1) by presenting evidence to negate an
17   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
18   party failed to make a showing sufficient to establish an element essential to that party’s case
19   on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 323–24. If
20   the moving party fails to meet its initial burden, summary judgment must be denied and the
21   court need not consider the nonmoving party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S.
22   144, 159–60 (1970).
23          If the moving party satisfies its initial burden, the burden then shifts to the opposing
24   party to establish that a genuine issue of material fact exists. Matsushita Elec. Indus. Co. v.
25   Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,


                                                  Page 3 of 9
            Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 4 of 9




 1   the opposing party need not establish a material issue of fact conclusively in its favor. It is
 2   sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
 3   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
 4   Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid
 5   summary judgment by relying solely on conclusory allegations that are unsupported by factual
 6   data. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go
 7   beyond the assertions and allegations of the pleadings and set forth specific facts by producing
 8   competent evidence that shows a genuine issue for trial. Celotex Corp., 477 U.S. at 324.
 9          At summary judgment, a court’s function is not to weigh the evidence and determine the
10   truth but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. The
11   evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn in
12   his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not
13   significantly probative, summary judgment may be granted. Id. at 249–50.
14   III.   DISCUSSION
15          Plaintiff fatally erred by neglecting to provide evidence in support of his claims when
16   responding to Defendant’s Motion for Summary Judgment. The lone piece of evidence
17   Plaintiff provides is his own affidavit, which contains only one paragraph attesting to any facts
18   in issue. The paragraph provides:
19          I affirm that I was present during the referenced incident at the Expo, as I was
     communicating on the speaker of a cell phone. I heard Defendant’s false allegations that my
20   workers had sold items and then I heard the Manager and/or Security Guard begin using racial
21   slurs against me and my workers. It was clear to me that when the Defendant falsely accused
     us of selling our products, the Defendant was singling us out because of my religion and
22   national origin.

23   (Moalem Aff. ¶ 6, Ex. 1 to Resp., ECF No. 35). Viewed in the light most favorable to Plaintiff,
24   the allegation establishes: (1) Plaintiff could hear the incident at the Expo from his cell phone;
25   (2) the “Manager and/or Security Guard” directed slurs at Plaintiff and his employees based


                                                  Page 4 of 9
            Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 5 of 9




 1   upon Plaintiff’s religion and national origin; and (3) Plaintiff’s employees did not sell products
 2   on the Expo floor in violation of the Agreement. (Id.). In light of the evidence submitted by
 3   Defendant and Plaintiff’s burden to establish the essential elements of his claims at trial, the
 4   facts alleged in Plaintiff’s affidavit fall well short of meeting Plaintiff’s burden at summary
 5   judgment.1 The Court now addresses each of the claims raised in the Amended Complaint.
 6           A.      Defamation (Slander Per Se)
 7           To succeed on a defamation claim in Nevada, a plaintiff must prove: “(1) a false and
 8   defamatory statement of fact by the defendant concerning the plaintiff; (2) an unprivileged
 9   publication to a third person; (3) fault, amounting to at least negligence; and (4) actual or
10   presumed damages.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1148 (9th Cir. 2012) (quoting
11   Pope v. Motel 6, 114 P.3d 277, 282 (Nev. 2005)). Furthermore, to constitute slander per se, the
12   alleged defamation must be oral and must fall into one of four categories: (1) that the plaintiff
13   committed a crime; (2) that the plaintiff has contracted a loathsome disease; (3) that a woman is
14   unchaste; or, (4) the allegation must be one which would tend to injure the plaintiff in his or her
15   trade, business, profession or office. Branda v. Sanford, 637 P.2d 1223, 1225 (Nev. 1981).
16           A statement may only be defamatory if it contains a factual assertion that can be proven
17   false. See Flowers v. Carville, 112 F. Supp. 2d 1202, 1210 (D. Nev. 2000) (reversed in part on
18   other grounds). The determination of whether a statement is capable of a defamatory
19   construction is a question of law. Branda v. Sanford, 637 P.2d 1223, 1225–26 (Nev. 1981). “In
20   reviewing an allegedly defamatory statement, the words must be viewed in their entirety and in
21   context to determine whether they are susceptible of a defamatory meaning.” Lubin v. Kunin,
22   17 P.3d 422, 425–26 (Nev. 2001) (internal quotations omitted). In Nevada, in order to
23

     1
24    Plaintiff makes allegations beyond those in the Affidavit in his Amended Complaint and Response to
     Defendant’s Motion, but the allegations are not evidence that the Court may consider in its summary judgment
25   analysis. See United States v. Zermeno, 66 F.3d 1058, 1062 (9th Cir. 1995) (“The government’s assertions in its
     pleadings are not evidence.”); S. Pac. Co. v. Conway, 115 F.2d 746, 750 (9th Cir. 1940) (“[T]he office of a
     pleading is to state ultimate facts and not evidence of such facts.”).

                                                       Page 5 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 6 of 9




 1   determine if a statement is one of fact or opinion, “the court must ask whether a reasonable
 2   person would be likely to understand the remark as an expression of the source’s opinion or as
 3   a statement of existing fact.” Pegasus v. Reno Newspapers, Inc., 57 P.3d 82, 87 (Nev. 2002);
 4   see also, Wynn v. Smith, 16 P.3d 424, 431 (Nev. 2001). If a statement is susceptible to different
 5   constructions, resolution of any ambiguity is a question of fact for the jury. Branda, 637 P.2d at
 6   1225–26.
 7          Defendant argues that it should be granted summary judgment on Plaintiff’s defamation
 8   claim because: (1) the alleged defamatory statement is opinion, not fact; and (2) Plaintiff has
 9   not shown that an agent of Defendant made the alleged defamatory statement. (MSJ 6:16–
10   10:25). The Court agrees. Even if Plaintiff had provided evidence that the alleged defamatory
11   statement was made, a reasonable person would understand the statement to connote the
12   declarant’s opinion of Israelis and Jewish persons, not that they do, in fact, always cause
13   trouble. A reasonable person would be likely to understand the remark, as distasteful and ugly
14   as it is, as an expression of the source’s opinion not as a statement of existing fact.
15   Additionally, Plaintiff bears the burden to show that the statement was actually made and is
16   attributable to Defendant. Here, Plaintiff has submitted no such evidence sufficient to create a
17   genuine dispute of fact. The sole relevant piece of evidence Plaintiff submits is his own sworn
18   statement generally saying, “I heard the Manager and/or Security Guard begin using racial slurs
19   against me and my workers.” (Moalem Decl., Ex. 1 to MSJ Resp). The allegation falls well
20   short of satisfying Plaintiff’s burden. See Celotex Corp., 477 U.S. at 323–24. In addition, even
21   if Plaintiff’s evidence showed that a specific statement was made and that the statement
22   published a fact regarding Plaintiff, Defendant has presented uncontroverted evidence that any
23   alleged statement, if uttered, was made by someone else, an employee of the venue and not
24   made by an agent of Defendant. (Compare Am. Compl. ¶ 12) (identifying the “manager” as
25   male); (with Ducker Decl. ¶ 6, Ex. E to MSJ Resp.) (identifying Crystal Ducker and Amber


                                                  Page 6 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 7 of 9




 1   Phillips as the only representatives of Defendant present when Forever Young was removed
 2   from the Expo); (Security Incident Report, Ex. C to MSJ Resp.) (identifying the security
 3   services as having been provided by a contractor not named in this action). Thus, the Court
 4   grants Defendant summary judgment on Plaintiff’s defamation claim.
 5          B.     Breach of Implied Covenant of Good Faith and Fair Dealing
 6          Under Nevada law, “[e]very contract imposes upon each party a duty of good faith and
 7   fair dealing in its performance and execution.” A.C. Shaw Constr. v. Washoe County, 784 P.2d
 8   9, 9 (Nev. 1989) (quoting Restatement (Second) of Contracts § 205). To establish a claim for
 9   breach of the implied covenant of good faith and fair dealing, a plaintiff must show that: (1) the
10   plaintiff and defendant were parties to a contract; (2) the defendant owed a duty of good faith
11   and fair dealing to the plaintiff; (3) the defendant breached his duty by performing in a manner
12   unfaithful to the purpose of the contract; and (4) the plaintiff’s justified expectations were
13   denied. Crow v. Home Loan Ctr., No. 3:11-cv-00259-LRH-VPC, 2011 U.S. Dist. LEXIS
14   60312, 2011 WL 2214118, at * 2 (D. Nev. 2011). Where the plaintiff seeks a remedy for
15   breach of the implied covenant of good faith and fair dealing arising from the existence of a
16   contract—in contrast with a duty arising from a special relationship in tort—the available
17   remedy is contract damages. See Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 808 P.2d
18   1207, 1209 (Nev. 2013); see also Mort Wallin v. Comm. Cabinet Co., 784 P.2d 954, 955 (Nev.
19   1989) (requiring a plaintiff to show “the fact of damages and the amount thereof”).
20          Defendant argues that the Court should grant summary judgment against Plaintiff’s
21   claim alleging breach of the implied covenant of good faith and fair dealing because (1)
22   Plaintiff breached the subject contract, and (2) Plaintiff has not sustained damages. The parties
23   dispute whether Plaintiff breached the “no cash and carry” provision of the Agreement. (See
24   Moalem Aff. ¶ 6, Ex. 1 to MSJ Resp.); (Ducker Decl. ¶ 5, Ex. E to MSJ); (McNees Decl. ¶ 5,
25   Ex. F to MSJ). However, Defendant provides uncontroverted evidence that Plaintiff has not


                                                 Page 7 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 8 of 9




 1   carried his burden to show contract damages. Plaintiff paid $3,920.00 under the Agreement to
 2   participate in the Expo, which Defendant returned in full. (See Refund Email, Ex. D to MSJ,
 3   ECF No. 33-4) (showing PayPal records verifying that $3,920.00 was returned to Plaintiff as a
 4   full refund under the Exhibition Agreement). Accordingly, the Court grants Defendant
 5   summary judgment on this claim.
 6          C.     Interference with Prospective Business Opportunities
 7          A prima facie showing of intentional interference with prospective economic advantage
 8   requires: (1) a prospective contractual relationship between the plaintiff and a third party, (2)
 9   defendant’s knowledge of the prospective relationship, (3) intent to harm the plaintiff by
10   preventing the relationship, (4) the absence of privilege or justification by the defendant, and
11   (5) actual harm to the plaintiff as a result of the defendant’s conduct. J.J. Industry, LLC v.
12   Bennett, 71 P.3d 1264, 1267 (Nev. 2003).
13          Defendant argues that it should be granted summary judgment on Plaintiff’s tortious
14   interference claim because Plaintiff has provided no evidence throughout discovery whatsoever
15   of a prospective business relationship Plaintiff had with a third party, that Defendant knew of
16   the prospective relationship, or that Defendant intended to harm plaintiff by preventing the
17   relationship. The Court agrees. Even if Plaintiff could establish the first two elements merely
18   by demonstrating Defendant’s interference with Plaintiff’s participation at a trade show,
19   Plaintiff bears the burden to show that Defendant intended to harm Plaintiff, and Plaintiff has
20   presented no evidence to that effect. Therefore, the Court grants Defendant summary judgment
21   on Plaintiff’s tortious interference claim.
22   //
23   //
24   //
25   //


                                                   Page 8 of 9
           Case 2:18-cv-02341-GMN-NJK Document 37 Filed 09/29/20 Page 9 of 9




 1   //
 2   //
 3   IV.   CONCLUSION
 4         IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment, (ECF
 5   No. 33), is GRANTED.
 6         The Clerk of Court shall close the case and enter judgment accordingly.
 7         DATED this _____
                       29 day of September, 2020.

 8

 9

10                                              ___________________________________
11                                              Gloria M. Navarro, District Judge
                                                United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 9 of 9
